Citation Nr: 9911018	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether the veteran's fee-basis outpatient medical care was 
properly discontinued.

Entitlement to reimbursement or payment for the cost of 
unauthorized medical services received on May 5 and 19, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1969.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 1992 decision by the clinic 
of original jurisdiction, Department of Veterans Affairs (VA) 
Medical Administrative Service, San Francisco, California, 
which denied a request for continued fee-basis treatment for 
the veteran's psychiatric disability.  This appeal also arose 
from a July 1992 decision by the clinic of original 
jurisdiction denying a claim for reimbursement or payment for 
the cost of unauthorized medical services received by the 
veteran on May 5 and 19, 1992.

The Board, in a decision entered on February 18, 1997, 
dismissed, based upon lack of jurisdiction, the issue of 
whether the veteran's fee-basis outpatient medical care was 
properly discontinued and denied reimbursement or payment for 
the cost of unauthorized medical services received in May 
1992, concluding that the treatment received by the veteran 
was in a non-emergent situation.  This decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  By order dated 
September 14, 1998, the Court vacated the Board's decision 
and remanded the matter to the Board for compliance with the 
instructions in the joint motion for remand.  Copies of the 
Court's order and the joint motion for remand are included  
in the veteran's claims file.

The veteran s representative, in a memorandum received in 
March 1999, submitted additional argument in support of the 
veteran's appeal.


REMAND

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care for his service-
connected psychiatric disability.  The current records 
indicate that when the continuation was requested in November 
1991 by Neil Ehrlich, M.D., the veteran's treating 
psychiatrist under the VA fee-basis program since 1979, the 
veteran was residing in Sebastopol, California.  It was 
indicated in the record that the VA outpatient and hospital 
facilities were located in San Francisco, some 56 miles from 
the veteran's home.

Subsequent to the Board's decision of February 18, 1997, 
dismissing, for lack of jurisdiction, the issue of whether 
the veteran's fee-basis outpatient medical care was properly 
discontinued, the Court, in the case of Meakin v. West, 11 
Vet. App. 183 (1998), held that the Board had jurisdiction to 
decide whether a veteran was eligible for fee-basis medical 
care.  The Court indicated that a determination as to a 
veteran's eligibility for such care necessarily included a 
factual determination as to whether VA medical facilities 
were geographically inaccessible or were not capable of 
providing the care or services required.  The Court further 
indicated that authorization for fee-basis outpatient 
treatment took place only after satisfaction of either of the 
foregoing requirements and meant the letting of a contract.

In the instant case, the veteran's basic eligibility to 
receive some form of outpatient care through the VA for his 
psychiatric disability is not in dispute; the matter of 
authorization of the medical services was decided in his 
favor as he was found to be in need of the treatment and it 
was appropriate for his condition.  The veteran does not 
dispute the conclusion made by VA Medical Administration 
Service that the VA Medical Center in San Francisco was 
capable of providing the care required for his psychiatric 
disability.

Rather, continuation of authorization for fee-basis 
outpatient treatment was denied as it was determined that the 
VA Medical Center in San Francisco was capable of furnishing 
the medical services required by the veteran and that this 
facility was not geographically inaccessible to the veteran.  
Veterans Health Administration Manual M-1, Part 1, Chapter 
18, paragraph 18.02(i) states that geographically 
inaccessible refers to a location of a veteran's permanent 
residence which is so remote from a VA facility that it would 
be uneconomical to transport the veteran to a VA facility.  
After noting that "[a]rbitrary mileage boundaries are not to 
be established", it states that the combined costs of travel 
and care in a VA facility as compared to fee-basis care will 
be the determining basis and that a cost comparison is 
required to determine whether fee medical care or VA care is 
more economical.

After reviewing the current record, the Board notes that it 
does not appear that a cost comparison was conducted.  
Accordingly, the issue of entitlement to reimbursement or 
payment for the cost of unauthorized medical services 
received on May 5 and 19, 1992, will be deferred and the 
issue of whether the veteran's fee-basis outpatient medical 
care was properly discontinued will be remanded to the clinic 
of original jurisdiction for the following action:

1.  The clinic of original jurisdiction 
is requested to conduct a cost comparison 
to determine whether fee basis medical 
care or VA medical care is more 
economical.  All necessary factors should 
be considered, including the costs of 
transporting the veteran from his 
permanent residence to the VA Medical 
Center and returning him to his permanent 
residence, as well as the cost of the VA 
medical care itself, versus the cost of 
fee-basis care.  A copy of the cost 
comparison with an adequate explanation 
for the final determination should be 
associated with the veteran's claims file 
labeled "VAMC ELIGIBILITY APPEAL 
MATERIAL."

2.  Upon completion of the cost 
comparison, the clinic of original 
jurisdiction should review the issue of 
whether the veteran's fee-basis 
outpatient medical care was properly 
discontinued.  If the determination made 
is unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the September 1993 supplemental statement 
of the case and provides a comprehension 
explanation for the decision made should 
be provided to the veteran and his 
representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  No 
action is required on the part of the veteran unless or until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


